             Case 1:20-cr-00139-DAD-SKO Document 7 Filed 08/24/20 Page 1 of 2


 1

 2                                IN THE UNITED STATES DISTRICT COURT

 3                                   EASTERN DISTRICT OF CALIFORNIA

 4

 5   UNITED STATES OF AMERICA,                        )
                                                      ) 1:10-cr-00294-DAD
 6               Plaintiff,                           )
                                                      )
 7      v.                                            )
                                                      )
 8   MICHAEL PETTENGER,                               )
             Defendant.                               )
 9                                                    ) ORDER REASSIGNING CASES FOR ALL
                                                      ) PURPOSES
10                                                    )
11                                                    )
     UNITED STATES OF AMERICA,                        ) 1:20-cr-00139-NONE-SKO
12                                                    )
                 Plaintiff,                           ) New Case Number:
13                                                    ) 1:20-cr-00139-DAD-BAM
        v.                                            )
14                                                    )
     MICHAEL ANTHONY PETTENGER,                       )
15           Defendant.                               )
                                                      )
16                                                    ))
17           Pusuant to the filing of the Notice of Related Cases in case numbers 1:10-cr-00294-DAD-BAM,

18   and 1:20-cr-00139-NONE-SKO on August 21, 2020;

19           Case number 1:20-cr-00139-NONE-SKO is transferred to the docket of District Judge Dale A.

20   Drozd and Magistrate Judge Barbara A. McAuliffe to effect a savings of judicial effort and judicial

21   economy.

22           To prevent a delay in documents being received by the correct judicial officer, the new case

23   number listed below should be used on all future documents.

24                                           1:20-cr-00139-DAD-BAM

25
     IT IS SO ORDERED.
26
27      Dated:     August 24, 2020
                                                       UNITED STATES DISTRICT JUDGE
28

29

30                                                        1
     Case 1:20-cr-00139-DAD-SKO Document 7 Filed 08/24/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29

30                                     2
